TERM SHEET AGREEMENT

Dated March 1, 2012

Between

 

TREE TOP INDUSTRIES, INC.

A corporation duly formed in the State of Nevada,

through its wholly owned subsidiary

GoHealth.MD, Inc., a Delaware corporation

 

and

 

1-       Stemcom, LLC d/b/a Pipeline Nutrition



 

 



THIS TERM SHEET AGREEMENT (the “Agreement”), dated as of March 1, 2012 is
between, GoHealth.MD, Inc. (“GoHealth”), a wholly owned subsidiary of Tree Top
Industries, Inc. (“Tree Top”), both having offices at 511 Sixth Avenue, Suite
800, New York, NY 10011, and Stemcom, LLC d/b/a/Pipeline Nutrition, (“Stemcom”)
a limited liability company with offices at 18606 Chemille Drive, Lutz, FL
33558. This Agreement is subject to the review and approval of Tree Top’s board
of directors, GoHealth’s board of directors, and the review and approval of
Stemcom’s officers and/or partners, which are KC Quintana and Mike King.

 

Upon Closing:

 

A.GoHealth acquires 100%of all units of Stemcom whose corresponding assets and
liabilities are listed in exhibit A and B attached hereto, and which has been
audited within thirty days prior to closing by a PCAOB auditor, which is
acceptable to Tree Top’s current auditor.

 

B.In exchange for the units, Stemcom is issued GoHealth convertible stock, with
two provisions, either of which is exercisable after one year and one day:

 

1.Convert into outstanding common stock of GoHealth, based on the capital
transfer and operations costs for its operations, and in any case not lower than
51% of outstanding GoHealth stock, and anytime thereafter elect to spin-out into
a publicly traded company. Tree Top would subsequently be released of its
obligations to raise capital for GoHealth under this agreement.

 

2.Convert into Tree Top common stock at an agreed value, said valuation of Tree
Top and Stemcom to be determined one day before the effective date of the
conversion, by Mike King of Princeton Research, KC Quintana of Stemcom and Kathy
Griffin of Tree Top Industries, Inc., unless all agree to hire an independent
appraiser.

 

 

 

 



 

 

 

C.Stemcom will elect two members to the board of directors of GoHealth and Tree
Top will elect one member. Stemcom will elect one member to the Tree Top board
of directors.

 

D.Prior to the acquisition, Stemcom will submit a two year business plan to be
reviewed and approved by the board of directors of GoHealth and then by the
board of directors of Tree Top.

 

E.Tree Top and/or GoHealth will raise $500,000 +/- for the purpose of executing
the approved business plan.

 

F.Tree Top and/or GoHealth will execute a secondary capital raise of
approximately $1,000,000 - $2,000,000, based on Stemcom’s operating performance,
and Tree Top’s board of directors’ approval, if appropriate.

 

G.While Tree Top owns 50% of the issued and outstanding stock of Stemcom and/or
GoHealth, Stemcom and/or GoHealth will be prohibited from issuing new stock
other than that required for the two raises (terms E and F above), which are to
be at a reasonably agreed upon valuation.

 

H.Each issuance can be accompanied by an option pool for performance by officers
and employees, which shall be no greater than 10%of Stemcom’s post-raise
valuation. (subject to review by counsel, ERISA, SEC rules and regulations, and
Tree Top board of directors)

 

I.Tree Top retains a material portion (20%) of all raises to operate Tree Top,
which includes costs of raising capital, and other fees, such as legal,
accounting, commissions, printing, filing, etc. as well as costs associated with
operating a public company.

 

J.After such spin-out, Tree Top shall maintain an ownership position in Stemcom
and/or GoHealth, based on the capital transfer and operation costs for its
operations, not to exceed 49% nor be less than 10% of GoHealth voting stock.

 

 

 

 



 

K.GoHealth executives will be entitled to Tree Top executive compensation plan,
based on contribution to Tree Top value.

 

 



STEMCOM NUTRITION, LLC TREE TOP INDUSTRIES, INC. d/b/a Pipeline Nutrition      
    By: /s/ KC Quintana                                   By: /s/ David
Reichman                                                   KC Quintana,
President David Reichman, Chairman & CEO             By: /s/ KC
Quintana                                     KC Quintana           By: /s/ Mike
King                                         

Mike King

     

 

 

 



 

 



 

 

 

EXHIBIT A

LIST OF ASSETS AND LIABILITIES OF STEMCOM NUTRITION

 

 

 

 

EXHIBIT B FOR BUSINESS PLAN

EXHIBIT C FOR INVENTORY

EXHIBIT D 3 YEAR P & L

OTHER EXHIBITS AS NECESSARY

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

